DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 4, 9, 11-12, 14, 27, 30, 35, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over ZOU ZHIQIANG et al. (EP 3 301 818 A1), hereinafter “Zou”.
Claims 1, 14, 27, and 40:
Regarding claim 1, Zou teaches ‘a first radio node’ ([Abstract], base station) ‘for uplink and downlink co-scheduling’ ([Abstract], “scheduling method and an apparatus”), ‘the first radio node comprising processing circuitry containing instructions executable to configure the first radio node’ (Pg. 11, Par. 15, “as shown in FIG. 7, the apparatus of the present embodiment may include a memory 21 and a processor 22) to:
‘determine a scheduling restriction for ’ ([Abstract], “present invention provide a passive inter modulation (PIM) signal interference scheduling method and an apparatus”; Pg.4, Par. 11, “The embodiment of the invention is applied to Frequency Division duplex (Frequency Division Duplex)”; duplex implies uplink and downlink) based on ‘passive intermodulation {PIM} generated’ (“the first PIM signal generated by the N downlink transmission signals can be acquired in real time according to the N downlink transmission signals of the base station”) ‘during simultaneous uplink and downlink communications’ (“The embodiment of the invention is applied to Frequency Division duplex (Frequency Division Duplex)”; frequency division duplex is for simultaneous uplink and downlink communication), ‘the uplink communications corresponding to communications from a second radio node to the first radio node’ (In Zou, second radio node is the user equipment and uplink communication is to the base station from the user equipment ); and
(Pg. 1, Pr. 4, “The passive intermodulation signal interference scheduling method and device provided by the embodiment of the invention are used for performing time-frequency resource scheduling and/or power scheduling of the downlink transmission signal according to the first PIM signal, so that the interference of the scheduled first PIM signal on the uplink receiving signal can be reduced or avoided).
Though Zou does not explicitly teach ‘joint uplink and downlink scheduling’, the teaching would have been obvious to a person of ordinary skill in the art based on the disclosure, “in the case that the PIM signal generated by the downlink transmission signal falls within the uplink receiving channel, the transmission power of the downlink transmission signal will affect the uplink receiving signal, that is, the transmission power of the generated PIM signal is also large, and the PIM signal is received as interference, so that the noise of the uplink receiving signal becomes larger, so that the downlink channel quality deteriorates” (Pg. 5, Par. 3).
A person of ordinary skill would come up with the claimed invention of ‘joint uplink and downlink scheduling’ by combining the disclosures for downlink scheduling as discussed above and the disclosure for uplink scheduling as disclosed in Pg. 1, Par.4 discussing deterioration of uplink channel quality with the disclosure in Pg.5, Par. 3 for deterioration of downlink channel quality, motivated by optimization of both uplink and downlink signal quality.
	Claim 14 is method implemented by the apparatus of claim 1. Claim is a change in category with respect to claim 1. Claim elements are discussed in claim 1.
	Claim is rejected based on rejection of claim 1.
	Claim 27 is for an apparatus, a second node, in communication with apparatus, a first node, of claim 1. Zou teaches a user equipment in communication with a base station. User equipment may be considered the second node.

	Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Claim 40 is method implemented by the apparatus of claim 27. Claim is a change in category with respect to claim 27. Claim elements are discussed in claim 27.
	Claim is rejected based on rejection of claim 27.
 
Claims 4 and 30:
Regarding claim 4, Zou teaches the first radio node of Claim 1 (discussed above), ‘wherein the scheduling restriction is applied to an uplink scheduling of the joint uplink and downlink scheduling (Pg. 5, Par. 3, “in the case that the PIM signal generated by the downlink transmission signal falls within the uplink receiving channel, the transmission power of the downlink transmission signal will affect the uplink receiving signal, that is, the transmission power of the generated PIM signal is also large, and the PIM signal is received as interference, so that the noise of the uplink receiving signal becomes larger, so that the downlink channel quality deteriorates”; the disclosure teaches the restriction to be applied to the uplink scheduling), and is ‘based on PIM generated during downlink communications’ (Clm. 1, “The passive intermodulation PIM signal interference scheduling method is characterized by comprising the following steps: acquiring a first PIM signal according to N downlink transmission signals of a base station, wherein N is an integer greater than or equal to 2).
Claim 30 is for an apparatus of claim 27. Claim elements discussed in claim 4 and are applicable for apparatus of claim 30.
Claim is rejected based on rejection of claim 4.



Claims 9 and 35:
Regarding claim 9, Zou teaches the ‘first radio node of Claim 1’ (discussed above), ‘wherein the scheduling restriction is configured to be applied to the downlink scheduling () and is based on PIM generated during uplink communications’ (Pg. 4, last Par.,“ time-frequency resource scheduling of the downlink transmission signal of the user by the downlink channel, the time-frequency resource scheduling of the uplink receiving signal is performed on the user according to the user service condition and the current uplink channel, and the PIM signal is received by the base station through the uplink channel “; reception of PIM by the base station implies it is generated during uplink communication).
Claim 35 is for an apparatus of claim 27. Claim elements discussed in claim 9 and are applicable for apparatus of claim 35.
Claim is rejected based on rejection of claim 9.

Claims 11 and 37:
Regarding claim 11, Zou teaches the ‘first radio node of Claim 1’ (discussed above), ‘wherein the scheduling restriction is configured to restrict at least one transmit power of at least one downlink layer in at least one direction of a PIM source and is based on scheduled uplink communication’ (Zou: Pg. 7, Par. 5, “in this embodiment, after the first PIM signal is acquired, power scheduling is performed on the downlink transmission signal according to the first PIM signal, that is, the power of the downlink transmission signal is reduced according to the first PIM signal”).
Claim 37 is for an apparatus of claim 27. Claim elements discussed in claim 11 and are applicable for apparatus of claim 37.
Claim is rejected based on rejection of claim 11.

	Claims 12 and 38:
Regarding claim 12, Zou teaches the ‘first radio node of Claim 1’ (discussed above), ‘wherein the scheduling restriction corresponds to: at least one Transmission Time Interval {TTI} for the second radio node based on at least one predetermined power limitations associated with the second radio node, 
 (Zou: Pg. 7, Par, 2, “in order to reduce or avoid the influence of the uplink receiving signal sent by the UE with the high power consumption priority being affected order affected by the first PIM signal, the time-frequency resources of the M downlink transmission signals in the N downlink transmission signals can be by be scheduled in the time-frequency resource corresponding to the current TTI, so that the scheduled N downlink transmission signals can be scheduled be obtained, and then the scheduled first PIM signal can be generated according to the scheduled N downlink transmission signals”).
Claim 38 is for an apparatus of claim 27. Claim elements discussed in claim 12 and are applicable for apparatus of claim 38.
Claim is rejected based on rejection of claim 12.







Claims 2, 5, 8, 28, 31, 34, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to claim 1 above, and further in view of Marinier et al. (US 2020/0145079 A1), hereinafter “Marinier”.
Claims 2 and 28:
Regarding claim 2, Zou teaches the first radio node of Claim 1 (discussed above).
Zou however fails to teach, ‘wherein processing circuitry contains further instructions executable to determine information about the PIM generated during simultaneous uplink and downlink communication and wherein the PIM information optionally includes at least one PIM metric for at least one combination of at least one uplink angle of arrival and at least one downlink angle of departure’.
Angle of arrival and angle of departure effect is directly related to the beam radiation pattern and the gain is directly related to antenna gain in the directions of transmit and receive antennas, the total effective antenna gain being the product of the two antenna gains in the angle of departure (for transmit antenna) and angle of arrival (receive antenna). Therefore, it is obvious that PIM metric if calculated based on these angles, will have different values for angle of departure and arrival pairs. 
Marinier teaches, “The UE 602 may monitor a quality metric of the downlink beam associated with an active beam process during an active data reception. The quality metric may include energy detection within the active beam pair over the assigned frequency resource” ([0268]). The disclosure implies power measurement based on the antenna pair discussed above. This power will directly affect the PIM metric because of the fact that as power increases, PIM will also increase, as disclosed by Zou, “The passive intermodulation signal interference scheduling method and device provided by the embodiment of the invention are used for performing time-frequency resource scheduling and/or power scheduling of the downlink transmission signal according to the first PIM signal, so that the interference of the scheduled first PIM signal on the uplink receiving signal can be reduced or avoided” (Pg. 5, Par. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the disclosures of Marinier and Zou and come up with the claimed invention so that PIM metric may be used based on angles of arrival and departure, so that transmission/reception at certain angles may be restricted to reduce the PIM effect.
Claim 28 is for an apparatus of claim 27. Claim elements discussed in claim 2 and are applicable for apparatus of claim 28.
Claim is rejected based on rejection of claim 2.

Claims 5 and 31:
Regarding claim 5, Zou teaches the first radio node of Claim 1 (discussed above).
Zou however fails to teach, ‘wherein the scheduling restriction is configured to correspond to a mapping of at least one uplink PIM interference direction generated during downlink communications to a null portion of an uplink reception radiation pattern or wherein the scheduling restriction is configured to correspond to a mapping of a plurality of uplink PIM interference directions to a plurality of null portions of the of an uplink reception radiation pattern’. 
Marinier discloses antenna patterns (see Figs. 4 and 5). Nulls in an antenna pattern occurs in the direction in which the gain is zero. Therefore though not expressly taught, it would have been obvious to a person of ordinary skill in the art to configure scheduling restrictions to correspond to mapping of uplink interference directions to null portions of uplink reception radiation pattern to have minimum antenna gain and thus least PIM effect (theoretically it should be zero, but the gain is never actually zero in reality).
and the based on the reasoning above, the claim element, ‘wherein the scheduling restriction is optionally configured to correspond to a mapping of at least one uplink receiving direction to a non-null portion of the uplink reception radiation pattern’, is obvious so that desired signal may be received in the non-null portion.
Claim 31 is for an apparatus of claim 27. Claim elements discussed in claim 5 and are applicable for apparatus of claim 31.
Claim is rejected based on rejection of claim 5.

Claims 8, 34, and 36:
Regarding claim 8, Zou teaches the first radio node of Claim 1 (discussed above).
‘wherein the scheduling restriction is configured to restrict a use of at least one codeword for uplink reception based on at least one downlink codeword scheduled for use in the downlink communications or wherein the scheduling restriction is configured to restrict a use of at least one downlink code word for downlink communications based on at least one uplink codeword scheduled for use in the uplink communications’.
Codewords are kind of spatial signatures, as described in the specification (specification, Pg. 9, line 17), which define transmit and receive directivity. Mariner in the same field of endeavor teaches, “A UE in practice may be configured with multiple beam processes. While the network may control the direction of transmission for the associated downlink reference signals, each beam process should lead to independent propagation paths, in order to exploit the spatial diversity or spatial multiplexing capabilities of the channel. A UE will avoid transmitting data over the same propagation paths (and thus beams) for different beam processes” ([0209]).
The disclosure by Marinier, to one of ordinary skill in the art is the teaching of multiple beam processes associated with spatial capabilities and thus teaches the claim of restricting an uplink codeword based on a downlink codeword and vice versa.
Claim 34 is for an apparatus of claim 27. Claim elements discussed in claim 8 and are applicable for apparatus of claim 34.
Claim is rejected based on rejection of claim 8.
Claim 36 is for an apparatus of claim 27. Claim elements discussed in claim 8 and are applicable for apparatus of claim 36.
Claim is rejected based on rejection of claim 8.

Regarding claim 39, Zou teaches the second radio node of Claim 27 (discussed above).
‘wherein the scheduling restriction is configured to correspond to a restriction on usage of at least one uplink-downlink antenna usage combination’.
Marinier in the same field of endeavor teaches about uplink-downlink antenna usage based on the antenna radiation pattern of transmit and receive antennas and directions of transmission and reception in claims 34 and 36 above. 
The claim is obvious based on the disclosures of Marinier as discussed above in claims 34 and 36 and restrictions based on the antenna combinations providing different gains for different antenna usage combinations.
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) EP3331169A1 discloses method of reducing intermodulation interference;
b) EP 3 301 818 A1 teaches method including receiving a signal, applying a spatial filter to the signal and measuring interference of the signal after applying the spatial filter;
c) 3GPP TR 37.808 V12.0.0 teaches Passive Intermodulation (PIM) handling for Base Stations (BS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462